Name: Council Decision (EU) 2017/861 of 11 May 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 3 to the EEA Agreement, concerning products referred to in Article 8(3)(b) of the Agreement
 Type: Decision
 Subject Matter: tariff policy;  international affairs;  European construction;  Europe;  international trade;  agricultural activity
 Date Published: 2017-05-19

 19.5.2017 EN Official Journal of the European Union L 128/25 COUNCIL DECISION (EU) 2017/861 of 11 May 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 3 to the EEA Agreement, concerning products referred to in Article 8(3)(b) of the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Ecoomic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 3 to the EEA Agreement. That Protocol determines specific trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (3) Article 2(2) of Protocol 3 to the EEA Agreement stipulates that the customs duties set out in the Annexes to Table I of that Protocol can be adapted by the EEA Joint Committee, taking account of mutual concessions. Iceland and the European Union have agreed to eliminate tariffs for certain products listed in Protocol 3 to the EEA Agreement. These concessions will apply only to products originating, respectively, in the European Union and in Iceland, within the meaning of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin. (4) Protocol 3 to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Protocol 3 to the EEA Agreement, concerning products referred to in Article 8(3)(b) of the Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 May 2017. For the Council The President R. GALDES (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2017 of ¦ amending Protocol 3 to the EEA Agreement, concerning products referred to in Article 8(3)(b) of the Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Protocol 3 to the EEA Agreement determines specific trade arrangements for certain agricultural and processed agricultural products between the Contracting Parties. (2) Article 2(2) of Protocol 3 to the EEA Agreement stipulates that the customs duties set out in the Annexes to Table I of Protocol 3 to the EEA Agreement can be adapted by the EEA Joint Committee, taking account of mutual concessions. Iceland and the European Union have agreed to eliminate tariffs for certain products listed in Protocol 3 to the EEA Agreement. These concessions will apply only to products originating in the European Union and in Iceland, respectively, within the meaning of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin. (3) Protocol 3 to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Protocol 3 to the EEA Agreement shall be amended as follows: 1. In Article 2, the following subparagraph is added at the end of paragraph 1: Products covered by Table I originating in Iceland or the European Union, in accordance with the provisions of the Regional Convention on pan-Euro-Mediterranean preferential rules of origin, shall be subject to the customs duties set out in point 4a of Annex I to Table I and point 1a of Annex II to Table I, respectively.. 2. Annex I to Table I is amended as set out in Annex I to this Decision. 3. Annex II to Table I is amended as set out in Annex II to this Decision. Article 2 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1), or on the same day as the entry into force of the Agreement in the form of an Exchange of Letters between the European Union and Iceland concerning additional trade preferences in agricultural products (1), whichever is the later. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.] (1) OJ x xxx, xx.xx.xx, p. xx. ANNEX I Annex I to Table I of Protocol 3 to the Agreement is amended as follows: (1) The following paragraph is added after paragraph (4): (4a) The customs duties applicable to the following products originating in Iceland shall be zero: CN Code Comments 0710 40 00 0711 90 30 ex 1302 20 10 Containing 5 % or more by weight of added sugar ex 1302 20 90 Containing 5 % or more by weight of added sugar 1517 10 10 1517 90 10 1704 10 10 1704 10 90 1704 90 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 10 15 1806 10 20 1806 10 30 1806 10 90 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 20 00 1901 90 11 1901 90 19 1901 90 99 1902 11 00 1902 19 10 1902 19 90 1902 20 10 1902 20 91 1902 20 99 1902 30 10 1902 30 90 1902 40 10 1902 40 90 1903 00 00 1904 10 10 1904 10 30 1904 10 90 1904 20 10 1904 20 91 1904 20 95 1904 20 99 1904 30 00 1904 90 10 1904 90 80 1905 10 00 1905 20 10 1905 20 30 1905 20 90 1905 31 11 1905 31 19 1905 31 30 1905 31 91 1905 31 99 1905 32 05 1905 32 11 1905 32 19 1905 32 91 1905 32 99 1905 40 10 1905 40 90 1905 90 10 1905 90 20 1905 90 30 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2001 90 30 2001 90 40 2004 10 91 2004 90 10 2005 20 10 2005 80 00 ex 2006 00 38 Sweet corn (Zea mays var. saccharata) ex 2006 00 99 Sweet corn (Zea mays var. saccharata) 2007 10 10 2007 10 91 2007 10 99 2007 91 10 2007 91 30 2007 91 90 2007 99 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 2007 99 50 2007 99 93 2007 99 97 ex 2008 11 91 Roasted 2008 99 85 2008 99 91 ex 2101 12 92 Containing by weight 1,5 % or more milk fat, 2,5 % or more milk proteins, 5 % or more sugar or 5 % or more starch ex 2101 12 98 Containing by weight 1,5 % or more milk fat, 2,5 % or more milk proteins, 5 % or more sugar or 5 % or more starch ex 2101 20 92 Containing by weight 1,5 % or more milk fat, 2,5 % or more milk proteins, 5 % or more sugar or 5 % or more starch ex 2101 20 98 Containing by weight 1,5 % or more milk fat, 2,5 % or more milk proteins, 5 % or more sugar or 5 % or more starch. 2101 30 19 2101 30 99 2102 10 31 2102 10 39 2102 20 11 2102 20 19 2103 20 00 2103 90 90 2104 10 00 2106 10 20 2106 10 80 2106 90 20 2106 90 92 2202 10 00 2202 90 10 2202 90 91 2202 90 95 2202 90 99 2205 10 10 2205 10 90 2205 90 10 2205 90 90 2207 20 00 2208 90 91 2208 90 99 2209 00 11 2209 00 19 2209 00 91 2209 00 99 2402 10 00 2402 20 90 2402 90 00 2403 11 00 2403 19 10 2403 19 90 2403 91 00 2403 99 10 2905 43 00 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3302 10 10 3302 10 21 3302 10 29 3501 10 50 3501 10 90 3501 90 10 3501 90 90 3505 10 10 3505 10 50 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 3809 10 10 3809 10 30 3809 10 50 3809 10 90 3824 60 11 3824 60 19 3824 60 91 3824 60 99 (2) Paragraph (8) is replaced by the following: (8) Tariff codes set out in this Annex refer to those applicable in the European Union on 1 January 2004. However, the tariff codes set out in paragraph (4a) refer to those applicable in the European Union on 1 January 2015. The terms of this Annex will not be affected by any changes that may be made in the tariff nomenclature.. ANNEX II Annex II to Table I of Protocol 3 to the Agreement is amended as follows: (1) The following paragraph is added after paragraph (1): (1a) The customs duties applicable to the following products originating in the European Union shall be zero: Icelandic Tariff Code Product description 0501.0000 Human hair, unworked, whether or not washed or scoured; waste of human hair 0502 Pigs', hogs' or boars' bristles and hair; badger hair and other brush making hair; waste of such bristles or hair: 0502.1000  Pigs', hogs' or boars' bristles and hair and waste thereof 0502.9000  Other 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation; powder and waste of feathers or parts of feathers:  Feathers of a kind used for stuffing; down: 0505.1001   Feathers 0505.1002   Eider down, cleaned 0505.1003   Other down 0505.1009   Other 0505.9000  Other 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape; powder and waste of these products:  Ivory; ivory powder and waste: 0507.1001   Whale teeth 0507.1009   Other  Other 0507.9001   Whalebone 0507.9002   Bird's claws 0507.9003   Sheep horns 0507.9004   Bovine horns 0507.9009   Other 0508.0000 Coral and similar materials, unworked or simply prepared but not otherwise worked; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape powder and waste thereof 0510.0000 Ambergris, castoreum, civet and musk; cantharides; bile, whether or not dried; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved ex ex 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 0710.4000  Sweet corn ex ex 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption:  Other vegetables; mixtures of vegetables: 0711.9002   Sweet corn ex ex 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts:   Other: 1302.1901    For food preparations 1302.1909    Other  Pectic substances, pectinates and pectates: 1302.2001   Containing by weight 5 % or more of added sugar 1401 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark): 1401.1000  Bamboos 1401.2000  Rattans 1401.9000  Other 1404 Vegetable products not elsewhere specified or included: 1404.2000  Cotton linters  Other: 1404.9001   Teazel-heads 1404.9009   Other ex ex 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 :  Margarine, excluding liquid margarine: 1517.1001   Containing more than 10 % but not more than 15 % by weight of milkfat  Other: 1517.9002   Containing more than 10 % but not more than 15 % by weight of milk fats 1517.9005   Edible mixtures of animal or vegetable fats and oils for use as mould release preparations ex ex 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 1702.5000  Chemically pure fructose  Other, including invert sugar and other sugar and sugar syrup blends containing in the dry state 50 % by weight of fructose: 1702.9004   Chemically pure maltose 1704 Sugar confectionery (including white chocolate), not containing cocoa: 1704.1000  Chewing gum, whether or not sugar-coated  Other: 1704.9001   Paste of powdered almonds with added sugar, and persipan (imitations of powdered almond paste), in units of 5 kg or more 1704.9002   Paste of powdered almonds, with added sugar, and persipan (imitations of powdered almond paste), in units of less than 5 kg 1704.9003   Moulded ornamental sugar 1704.9004   Liquorice, with sugar and liquorice preparations 1704.9005   Sugar bonbons, sweet tablets (lozenges), n.e.s 1704.9006   Caramels 1704.9007   Preparations of gum Arabic 1704.9008   Sugar confectionery not containing gluten nor protein specially prepared for allergy and metabolism disorder 1704.9009   Other 1806 Chocolate and other food preparations containing cocoa:  Cocoa powder, containing added sugar or other sweetening matter: 1806.1001   For the manufacture of beverages 1806.1009   Other  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg: 1806.2010   Paste of nougat in blocks of 5 kg or more 1806.2020   Powder for making desserts   Cocoa powder, excluding products of heading 1901 , containing by weight 30 % or more of fresh milk powder and/or skimmed milk powder, whether or not containing added sugar or other sweetening matter, but not mixed with other substances: 1806.2031    Containing added sugar or other sweetening matter 1806.2039    Other   Cocoa powder, excluding products of heading 1901 , containing by weight less than 30 % of fresh milk powder and/or skimmed milk powder, whether or not containing added sugar or other sweetening matter, but not mixed with other substances: 1806.2041    Containing added sugar or other sweetening matter 1806.2049    Other   Other: 1806.2050    Other preparations, excluding products of heading 1901 , containing by weight 30 % or more of fresh milk powder and/or skimmed milk powder 1806.2060    Other preparations, excluding products of heading 1901 , containing by weight less than 30 % of fresh milk powder and/or skimmed milk powder 1806.2090    Other  Other, in blocks, slabs or bars:   Filled: 1806.3101    Filled chocolate in blocks, slabs or bars 1806.3109    Other   Not filled: 1806.3201    Chocolate composed solely of cocoa paste, sugar and not more than 30 % of cocoa butter, in slabs and bars 1806.3202    Chocolate containing cocoa paste, sugar, cocoa butter and milk powder, in slabs or bars 1806.3203    Imitation chocolate in slabs or bars 1806.3209    Other  Other:   Substances for the manufacture of beverages: 1806.9011    Prepared substances for beverages, with a basis of goods of headings 0401 to 0404 , containing by weight 5 % or more of cocoa powder calculated on a totally defatted basis, n.e.s., sugar or other sweetening matter, in addition to other minor ingredients and flavouring matter 1806.9012    Prepared substances for beverages, containing cocoa together with proteins and/or other nutritive elements, also vitamins, minerals, vegetable fibres, polyunsaturated fatty acids and flavouring matter 1806.9019    Other   Other: 1806.9021    Powder for making desserts; puddings and soups 1806.9022    Food specially prepared for infants and for dietetic purposes 1806.9023    Easter eggs 1806.9024    Ice-cream sauces and dips 1806.9025    Coated or covered, such as raisins, nuts, puffed cereals, liquorice, caramels and jellies 1806.9026    Chocolate creams (konfekt) 1806.9027    Breakfast cereals    Cocoa powder, excluding products of heading 1901 , containing by weight 30 % or more of fresh milk powder and/or skimmed milk powder, whether or not containing added sugar or other sweetening matter, but not mixed with other substances: 1806.9041     Containing added sugar or other sweetening matter 1806.9049     Other    Cocoa powder, excluding products of heading 1901 , containing by weight less than 30 % of fresh milk powder and/or skimmed milk powder, whether or not containing added sugar or other sweetening matter, but not mixed with other substances: 1806.9051     Containing added sugar or other sweetening matter 1806.9059     Other    Other: 1806.9091     Containing added sugar or other sweetening matter 1806.9099     Other 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings Nos. 0401 to 0404 , not containing cocoa or containing cocoa powder in a proportion by weight of less than 5 % calculated on a totally defatted basis, not elsewhere specified or included: 1901.1000  Preparations for infant use, put up for retail sale  Mixes and doughs for the preparation of bakers' wares of heading No 1905 :   Containing a total of 3 % or more of fresh milk powder, skimmed milk powder, eggs, milkfat (such as butter), cheese or meat: 1901.2011    For the preparation of crisp bread of heading 1905.1000 1901.2012    For the preparation of gingerbread and the like of heading 1905.2000 1901.2051    For the preparation of sweet biscuits of headings 1905.3110 , including cookies 1901.2052    For the preparation of sweet biscuits of headings 1905.3120 , including cookies 1901.2053    For the preparation of ginger snaps of heading 1905.3131 1901.2054    For the preparation of waffles and wafers of heading 1905.3201 and 1905.3209 containing added sugar or other sweetening matter 1901.2055    For the preparation of waffles and wafers of heading 1905.3201 and 1905.3209 without added sugar or other sweetening matter 1901.2056    For the preparation of rusks, toasted bread and similar toasted products of heading 1905.4000 1901.2057    For the preparation of bread of heading 1905.9011 with filling based on butter or other dairy products 1901.2058    For the preparation of bread of heading 1905.9019 1901.2059    For the preparation of plain biscuits of headings 1905.9021 and 1905.9029 1901.2061    For the preparation of savoury and salted biscuits of heading 1905.9030 1901.2062    For the preparation of cakes and pastry of headings 1905.9041 and 1905.9049 containing added sugar or other sweetening matter 1901.2063    For the preparation of cakes and pastry of headings 1905.9041 and 1905.9049 without added sugar or other sweetening matter 1901.2064    Mixes and doughs, containing meat, for the preparation of pies, including pizza, of heading 1905.9051 1901.2065    Mixes and doughs, containing ingredients other than meat, for the preparation of pizza and the like of heading 1905.9059 1901.2066    For the preparation of snacks, such as flakes, screws, rings, cones, sticks, and the like 1901.2067    For the preparation of products of heading 1905.9091 1901.2068    For the preparation of products of heading 1905.9099   Other: 1901.2071    For the preparation of crispbread of heading 1905.1000 1901.2072    For the preparation of gingerbread and the like of heading 1905.2000 1901.2073    For the preparation of sweet biscuits of headings 1905.3110 , including cookies 1901.2074    For the preparation of sweet biscuits of 1905.3120 , including cookies 1901.2075    For the preparation of ginger snaps of heading 1905.3131 1901.2076    For the preparation of waffles and wafers of heading 1905.3201 and 1905.3209 1901.2077    For the preparation of rusks, toasted bread and similar toasted products of heading 1905.4000 1901.2078    For the preparation of bread of heading 1905.9011 with filling based on butter or other dairy products 1901.2079    For the preparation of bread of heading 1905.9019 1901.2081    For the preparation of plain biscuits of heading 1905.9021 and 1905.9029 1901.2082    For the preparation of savoury and salted biscuits of heading 1905.9030 1901.2083    For the preparation of cakes and pastry of heading 1905.9041 1901.2084    For the preparation of cakes and pastry of heading 1905.9049 1901.2085    Mixes and doughs, containing meat, for the preparation of pies, including pizza, of heading 1905.9051 1901.2086    Mixes and doughs, containing ingredients other than meat, for the preparation of pizza and the like of heading 1905.9059 1901.2087    For the preparation of snacks, such as flakes, screws, rings, cones, sticks, and the like 1901.2088    For the preparation of products of heading 1905.9091 containing added sugar or other sweetening matter 1901.2089    For the preparation of products of heading 1905.9099  Other:   Substances for the manufacture of beverages: 1901.9021    Prepared substances for beverages, with a basis of goods of headings 0401 to 0404 , not containing cocoa or containing by weight less than 5 % of cocoa calculated on a totally defatted basis, n.e.s., added sugar or other sweetening matter, in addition to other minor ingredients and flavouring matter 1901.9029    Other prepared substances for beverages, with a basis of goods of headings 0401 to 0404 , not containing cocoa or containing by weight less than 5 % of cocoa calculated on a totally defatted basis, n.e.s. 1901.9031    Other substances for beverages containing added sugar or other sweetening matter 1901.9039    Other substances for beverages 1901.9091    Containing added sugar or other sweetening matter 1901.9099    Other ex ex 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Uncooked pasta, not stuffed or otherwise prepared: 1902.1100   Containing eggs 1902.1900   Other  Stuffed pasta, whether or not cooked or otherwise prepared:   Stuffed with preparations of fish, crustaceans, molluscs and other aquatic invertebrates: 1902.2011    In a proportion exceeding 20 % by weight 1902.2019    Other   Stuffed with preparations of sausages, meat, meat offal or blood or mixtures thereof: 1902.2022    Containing 3 % up to and including 20 % by weight of sausages, meat, meat offal or blood or mixtures thereof 1902.2029    Other   Stuffed with cheese: 1902.2031    Containing more than 3 % by weight of cheese 1902.2039    Other   Stuffed with meat and cheese: 1902.2041    Containing more than 20 % by weight of meat and cheese 1902.2042    Containing a total of 3 % up to and including 20 % by weight of meat and cheese 1902.2049    Other 1902.2050   Other  Other pasta: 1902.3010   With fish, crustaceans, molluscs and other aquatic invertebrates   With sausages, meat, meat offal or blood or mixtures thereof: 1902.3021    In a proportion of 3 % up to and including 20 % by weight 1902.3029    Other   With cheese: 1902.3031    In a proportion exceeding 3 % by weight 1902.3039    Other   With meat and cheese: 1902.3041    In a proportion of 3 % up to and including 20 % by weight, total 1902.3049    Other 1902.3050   Other  Couscous: 1902.4010   With fish, crustaceans, molluscs and other aquatic invertebrates   With sausages, meat, meat offal or blood or mixtures thereof: 1902.4021    In a proportion of 3 % up to and including 20 % by weight 1902.4029    Other 1902.4030   Other 1903 Tapioca and substitutes therefore prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms: 1903.0001  In retail packings of 5 kg or less 1903.0009  Other 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared:  Prepared foods obtained by the swelling or roasting of cereals or cereal products: 1904.1001   Snacks, such as flakes, screws, rings, cones, sticks, and the like 1904.1003   Breakfast cereals containing more than 10 % of added sugar 1904.1004   Other breakfast cereals 1904.1009   Other  Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals: 1904.2001   Based on swelled cereals or roasted cereals or products of cereals 1904.2009   Other  Bulgur wheat: 1904.3001   Containing meat in a proportion of 3 % up to and including 20 % by weight 1904.3009   Other  Other: 1904.9001   Containing meat in a proportion of 3 % up to and including 20 % by weight 1904.9009   Containing meat in a proportion of 3 % up to and including 20 % by weight 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products: 1905.1000  Crisp bread 1905.2000  Gingerbread and the like  Sweet biscuits; waffles and wafers:   Sweet biscuits: 1905.3110    Coated or covered with chocolate or with fondants containing cocoa 1905.3120    Not containing gluten nor protein specially prepared for allergy- and metabolism disorder    Other: 1905.3131     Ginger snaps 1905.3132     Sweet biscuits and cookies, containing less than 20 % of sugar 1905.3139     Other sweet biscuits and cookies   Waffles and wafers: 1905.3201    Coated or covered with chocolate or with fondants containing cocoa 1905.3209    Other 1905.4000  Rusks, toasted bread and similar toasted products  Other:   Bread: 1905.9011    With a filling consisting essentially of butter or other dairy products (for example, garlic butter) 1905.9019    Other   Plain biscuits: 1905.9021    Not containing gluten nor protein specially prepared for allergy- and metabolism disorder 1905.9029    Other 1905.9030   Savoury and salted biscuits   Cakes and pastry: 1905.9041    Not containing gluten nor protein specially prepared for allergy- and metabolism disorder 1905.9049    Other   Pies, including pizza: 1905.9051    Containing meat 1905.9059    Other 1905.9060   Snacks, such as flakes, screws, rings, cones, sticks, and the like   Other 1905.9091    Containing added sugar or other sweetening matter 1905.9099    Other ex ex 2001 Vegetable, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid:  Other: 2001.9001   Sweet corn (Zea mays var. saccharata) 2001.9002   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch ex ex 2001.9009   others containing palm hearts ex ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen:  Potatoes: 2004.1001   Flour, meal or flakes  Other vegetables and mixtures of vegetables: 2004.9001   Sweet corn (Zea mays var. saccharata) ex ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen:  Potatoes: 2005.2001   Flour, meal or flakes 2005.8000  Sweet corn (Zea mays var. saccharata) ex ex 2006 Fruit, nuts, fruit-peel other parts of plants, preserved by sugar (drained, glacÃ © or crystallised)  Frozen vegetables: 2006.0011   Sweet corn (Zea mays var. saccharata)  Other vegetables: 2006.0021   Sweet corn (Zea mays var. saccharata) 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter: 2007.1000  Homogenised preparations  Other: 2007.9100   Citrus fruit 2007.9900   Other ex ex 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground-nuts and other seeds, whether or not mixed together:   Ground-nuts: 2008.1101    Peanut butter ex ex 2008.1109    Other, roasted  Other, including mixtures other than those of subheading 2008.19 : 2008.9100   Palm hearts   Other: 2008.9902    Maize (corn), other than sweet corn (Zea mays var. saccharata) ex ex 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof:  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee:   Preparations with a basis of extracts, essences or concentrates or with a basis of coffee: 2101.1201    Containing by weight 1,5 % or more of milkfat, 2,5 % or more of milk protein, 5 % or more of sugar or 5 % or more of starch  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or matÃ ©: 2101.2001   Containing by weight 1,5 % or more of milkfat, 2,5 % or more of milk protein, 5 % or more of sugar or 5 % or more of starch  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: 2101.3001   Other roasted coffee substitutes, excluded roasted chicory, extracts, essences and concentrates of other roasted coffee substitutes, excluded roasted chicory 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002 ); prepared baking powders:  Active yeasts: 2102.1001   Other than for baking of bread, excluded yeasts for use in animal fodder 2102.1009   Other  Inactive yeasts; other single-cell micro-organisms, dead: 2102.2001   Inactive yeasts 2102.2002   Dead, single-cell algae 2102.2003   For use in animal fodder 2102.2009   Other  Prepared baking powders: 2102.3001   In retail packings of 5 kg or less 2102.3009   Other ex ex 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 2103.2000  Tomato ketchup and other tomato sauces  Mustard flour and meal and prepared mustard: 2103.3001   Prepared mustard containing 5 % or more by weight of added sugar  Other: 2103.9010   Prepared vegetable sauces with a basis of flour, meal, starch or malt extract 2103.9020   Mayonnaise 2103.9030   Sauces of oil n.e.s. (for example rÃ ©moulades sauces)   Containing meat: 2103.9051    In a proportion exceeding 20 % by weight 2103.9052    In a proportion of 3 % up to and including 20 % by weight 2103.9059    Other   Other: 2103.9091    Containing added sugar or other sweetening matter 2103.9099    Other 2104 Soups and broths and preparations therefor; homogenised composite food preparations:  Soups and broths and preparations therefor: 2104.1001   Preparations of vegetable soups with a basis of flour, meal, starch or malt extract 2104.1002   Other soup powder in packings of 5 kg or more 2104.1003   Canned fish soups   Other soups: 2104.1011    Containing meat in a proportion exceeding 20 % by weight 2104.1012    Containing meat in a proportion of 3 % up to and including 20 % by weight 2104.1019    Other   Other: 2104.1021    Containing meat in a proportion exceeding 20 % by weight 2104.1022    Containing meat in a proportion of 3 % up to and including 20 % by weight 2104.1029    Other  Homogenised composite food preparations: 2104.2001    Containing meat in a proportion exceeding 20 % by weight 2104.2002    Containing meat in a proportion of 3 % up to and including 20 % by weight 2104.2003   Containing, fish, crustaceans molluscs or other aquatic invertebrates 2104.2009    Other ex ex 2106 Food preparations not elsewhere specified or included: 2106.1000  Protein concentrates and textured protein substances  Other:   Fruit juices, prepared or mixed more than specified in heading No 2009 : 2106.9011    Unfermented and not containing sugar, in containers of 50 kg or more 2106.9012    Other in other containers containing added sugar or other sweetening matters 2106.9013    Other in other containers   Preparations for making beverages: 2106.9023    Mixtures of plants or parts of plants, whether or not mixed with extracts from plants, for the preparations of plant broths 2106.9024    Specially prepared as infant food or for dietetic purposes 2106.9025    Prepared substances for beverages, containing proteins and/or other nutritive elements, also vitamins, minerals, vegetable fibres, polyunsaturated fatty acids and flavouring matter 2106.9026    Prepared substances for beverages, of ginseng extract mixed with other ingredients, for example glucose or lactose 2106.9027    Non-alcoholic preparations (concentrated extracts) without sugar or other sweetening matter 2106.9028    Non-alcoholic preparations (concentrated extracts) containing added sugar 2106.9029    Non-alcoholic preparations (concentrated extracts) containing added sweetening matter    Alcoholic preparations of an alcoholic strength by volume exceeding 0,5 %, for making beverages: 2106.9031     Of an alcoholic strength by volume of more than 0,5 % up to and including 2,25 % vol 2106.9032     Of an alcoholic strength by volume of more than 2,25 % up to and including 15 % vol 2106.9033     Of an alcoholic strength by volume of more than 15 % up to and including 22 % vol 2106.9034     Of an alcoholic strength by volume more than 22 % up to and including 32 % vol 2106.9035     Of an alcoholic strength by volume more than 32 % up to and including 40 % vol 2106.9036     Of an alcoholic strength by volume more than 40 % up to and including 50 % vol 2106.9037     Of an alcoholic strength by volume more than 50 % up to and including 60 % vol 2106.9038     Other 2106.9039    Other   Powder for making desserts: 2106.9041    In retail packings of 5 kg or less, containing milk powder, egg white or egg yolks 2106.9042    In retail packings of 5 kg or less, not containing milk powder, egg white or egg yolks 2106.9048    Other, containing milk powder, egg white or egg yolks 2106.9049    Other, not containing milk powder, egg white or egg yolks 2106.9051   Mixtures of chemical substances and food, such as saccharin and lactose used as sweetening matter 2106.9062   Fruit soups and porridge 2106.9064   Containing meat in a proportion of 3 % up to and including 20 % by weight 2106.9065   Fish liver oil capsules and other vitamins, n.e.s. 2106.9066   Food supplements, n.e.s. 2106.9067   Vegetarian cream 2106.9068   Vegetarian cheese   Candy, containing neither sugar nor cocoa: 2106.9071    Chewing gum 2106.9072    Other 2106.9079   Other 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 :  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured:   Carbonated beverages containing added sugar or sweetening matter: 2202.1011    In disposable packings of steel 2202.1012    In disposable packings of aluminium 2202.1013    In disposable packings of glass for more than 500 ml 2202.1014    In disposable packings of glass for 500 ml or less 2202.1015    In disposable packings of plastic, coloured 2202.1016    In disposable packings of plastic, uncoloured 2202.1019    Other   Carbonated beverages containing added sugar or sweetening matter: 2202.1031    In disposable packings of steel 2202.1032    In disposable packings of aluminium 2202.1033    In disposable packings of glass for more than 500 ml 2202.1034    In disposable packings of glass for 500 ml or less 2202.1035    In disposable packings of plastic, coloured 2202.1036    In disposable packings of plastic, uncoloured 2202.1039    Other   Specially prepared as infant food or for dietetic purposes: 2202.1041    In packings of paperboard 2202.1042    In disposable packings of steel 2202.1043    In disposable packings of aluminium 2202.1044    In disposable packings of glass for more than 500 ml 2202.1045    In disposable packings of glass for 500 ml or less 2202.1046    In disposable packings of plastic, coloured 2202.1047    In disposable packings of plastic, uncoloured 2202.1049    Other   Other: 2202.1091    In packings of paperboard 2202.1092    In disposable packings of steel 2202.1093    In disposable packings of aluminium 2202.1094    In disposable packings of glass for more than 500 ml 2202.1095    In disposable packings of glass for 500 ml or less 2202.1096    In disposable packings of plastic, coloured 2202.1097    In disposable packings of plastic, uncoloured 2202.1099    Other  Other:   Of dairy products with other ingredients, provided that the dairy products are 75 % or more by weight excluding packings: 2202.9011    In packings of paperboard 2202.9012    In disposable packings of steel 2202.9013    In disposable packings of aluminium 2202.9014    In disposable packings of glass for more than 500 ml 2202.9015    In disposable packings of glass for 500 ml or less 2202.9016    In disposable packings of plastic, coloured 2202.9017    In disposable packings of plastic, uncoloured 2202.9019    Other   Specially prepared as infant food or for dietetic purposes: 2202.9021    In packings of paperboard 2202.9022    In disposable packings of steel 2202.9023    In disposable packings of aluminium 2202.9024    In disposable packings of glass for more than 500 ml 2202.9025    In disposable packings of glass for 500 ml or less 2202.9026    In disposable packings of plastic, coloured 2202.9027    In disposable packings of plastic, uncoloured 2202.9029    Other   Beverages of soya beans: 2202.9031    In packings of paperboard 2202.9032    In disposable packings of steel 2202.9033    In disposable packings of aluminium 2202.9034    In disposable packings of glass for more than 500 ml 2202.9035    In disposable packings of glass for 500 ml or less 2202.9036    In disposable packings of plastic, coloured 2202.9037    In disposable packings of plastic, uncoloured 2202.9039    Other   Beverages of rice and/or almonds: 2202.9041    In packings of paperboard 2202.9042    In disposable packings of steel 2202.9043    In disposable packings of aluminium 2202.9044    In disposable packings of glass for more than 500 ml 2202.9045    In disposable packings of glass for 500 ml or less 2202.9046    In disposable packings of plastic, coloured 2202.9047    In disposable packings of plastic, uncoloured 2202.9049    Other   Other: 2202.9091    In packings of paperboard 2202.9092    In disposable packings of steel 2202.9093    In disposable packings of aluminium 2202.9094    In disposable packings of glass for more than 500 ml 2202.9095    In disposable packings of glass for 500 ml or less 2202.9096    In disposable packings of plastic, coloured 2202.9097    In disposable packings of plastic, uncoloured 2202.9099    Other 2203 Beer made from malt:  Malt ale of an alcoholic strength by volume of more than 0,5 % up to and including 2,25 % vol: 2203.0011   In disposable packings of steel 2203.0012   In disposable packings of aluminium 2203.0013   In disposable packings of glass for more than 500 ml 2203.0014   In disposable packings of glass for 500 ml or less 2203.0015   In disposable packings of plastic, coloured 2203.0016   In disposable packings of plastic, uncoloured 2203.0019   Other  Other: 2203.0091   In disposable packings of steel 2203.0092   In disposable packings of aluminium 2203.0093   In disposable packings of glass for more than 500 ml 2203.0094   In disposable packings of glass for 500 ml or less 2203.0095   In disposable packings of plastic, coloured 2203.0096   In disposable packings of plastic, uncoloured 2203.0099   Other 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances:  In containers holding 2 l or less:   Of an alcoholic strength by volume of more than 0,5 % up to and including 2,25 % vol: 2205.1011    In disposable packings of steel 2205.1012    In disposable packings of aluminium 2205.1013    In disposable packings of glass for more than 500 ml 2205.1014    In disposable packings of glass for 500 ml or less 2205.1015    In disposable packings of plastic, coloured 2205.1016    In disposable packings of plastic, uncoloured 2205.1019    Other   Of an alcoholic strength by volume of more than 2,25 % up to and including 15 % of pure alcohol provided the goods contains solely alcohol formed by fermentation without any kind of distillation: 2205.1021    In disposable packings of steel 2205.1022    In disposable packings of aluminium 2205.1023    In disposable packings of glass for more than 500 ml 2205.1024    In disposable packings of glass for 500 ml or less 2205.1025    In disposable packings of plastic, coloured 2205.1026    In disposable packings of plastic, uncoloured 2205.1029    Other   Other: 2205.1091    In disposable packings of steel 2205.1092    In disposable packings of aluminium 2205.1093    In disposable packings of glass for more than 500 ml 2205.1094    In disposable packings of glass for 500 ml or less 2205.1095    In disposable packings of plastic, coloured 2205.1096    In disposable packings of plastic, uncoloured 2205.1099    Other  Other:   Of an alcoholic strength by volume of more than 0,5 % up to and including 2,25 % vol: 2205.9011    In disposable packings of steel 2205.9012    In disposable packings of aluminium 2205.9013    In disposable packings of glass 2205.9015    In disposable packings of plastic, coloured 2205.9016    In disposable packings of plastic, uncoloured 2205.9019    Other   Of an alcoholic strength by volume of more than 2,25 % and a maximum of 15 % and contains solely alcohol formed by fermentation without any kind of distillation: 2205.9021    In disposable packings of steel 2205.9022    In disposable packings of aluminium 2205.9023    In disposable packings of glass for more than 500 ml 2205.9025    In disposable packings of plastic, coloured 2205.9026    In disposable packings of plastic, uncoloured 2205.9029    Other   Other: 2205.9091    In disposable packings of steel 2205.9092    In disposable packings of aluminium 2205.9093    In disposable packings of glass for more than 500 ml 2205.9095    In disposable packings of plastic, coloured 2205.9096    In disposable packings of plastic, uncoloured 2205.9099    Other ex ex 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength: 2207.2000  Ethyl alcohol and other spirits, denatured, of any strength ex ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol.; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages:  Rum and other spirits obtained by distilling fermented sugar-cane products: 2208.4011   In disposable packings of steel 2208.4012   In disposable packings of aluminium 2208.4013   In disposable packings of glass for more than 500 ml 2208.4014   In disposable packings of glass for 500 ml or less 2208.4015   In disposable packings of plastic, coloured 2208.4016   In disposable packings of plastic, uncoloured 2208.4019   Other  Gin and Geneva:   Gin: 2208.5031    In disposable packings of steel 2208.5032    In disposable packings of aluminium 2208.5033    In disposable packings of glass for more than 500 ml 2208.5034    In disposable packings of glass for 500 ml or less 2208.5035    In disposable packings of plastic, coloured 2208.5036    In disposable packings of plastic, uncoloured 2208.5039    Other   Geneva: 2208.5041    In disposable packings of steel 2208.5042    In disposable packings of aluminium 2208.5043    In disposable packings of glass for more than 500 ml 2208.5044    In disposable packings of glass for 500 ml or less 2208.5045    In disposable packings of plastic, coloured 2208.5046    In disposable packings of plastic, uncoloured 2208.5049    Other  Vodka: 2208.6011   In disposable packings of steel 2208.6012   In disposable packings of aluminium 2208.6013   In disposable packings of glass for more than 500 ml 2208.6014   In disposable packings of glass for 500 ml or less 2208.6015   In disposable packings of plastic, coloured 2208.6016   In disposable packings of plastic, uncoloured 2208.6019   Other  Liqueurs and cordials:   Of an alcoholic strength by volume of more than 0,5 % up to and including 2,25 % vol: 2208.7021    In disposable packings of steel 2208.7022    In disposable packings of aluminium 2208.7023    In disposable packings of glass for more than 500 ml 2208.7024    In disposable packings of glass for 500 ml or less 2208.7025    In disposable packings of plastic, coloured 2208.7026    In disposable packings of plastic, uncoloured 2208.7029    Other   Other: 2208.7081    In disposable packings of steel 2208.7082    In disposable packings of aluminium 2208.7083    In disposable packings of glass for more than 500 ml 2208.7084    In disposable packings of glass for 500 ml or less 2208.7085    In disposable packings of plastic, coloured 2208.7086    In disposable packings of plastic, uncoloured 2208.7089    Other  Other:   Aqua vitae (brennivÃ ­n): 2208.9021    In disposable packings of steel 2208.9022    In disposable packings of aluminium 2208.9023    In disposable packings of glass for more than 500 ml 2208.9024    In disposable packings of glass for 500 ml or less 2208.9025    In disposable packings of plastic, coloured 2208.9026    In disposable packings of plastic, uncoloured 2208.9029    Other   Aquavit: 2208.9031    In disposable packings of steel 2208.9032    In disposable packings of aluminium 2208.9033    In disposable packings of glass for more than 500 ml 2208.9034    In disposable packings of glass for 500 ml or less 2208.9035    In disposable packings of plastic, coloured 2208.9036    In disposable packings of plastic, uncoloured 2208.9039    Other 2209.0000 Vinegar and substitutes for vinegar obtained from acetic acid 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes:  Cigars, cheroots and cigarillos, containing tobacco: 2402.1001   Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2402.1009   Other  Cigarettes containing tobacco: 2402.2001   Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2402.2009   Other  Other:   Cigars, cheroots and cigarillos of tobacco substitutes: 2402.9011    Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2402.9019    Other   Other: 2402.9091    Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2402.9099    Other 2403 Other manufactured tobacco and manufactured tobacco substitutes; homogenised or reconstituted tobacco; tobacco extracts and essences:  Smoking tobacco, whether or not containing tobacco substitutes in any proportion:   Water pipe tobacco specified om Subheading Note 1 to this Chapter: 2403.1101    Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.1109    Other   Other: 2403.1901    Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.1909    Other   Homogenised or reconstituted tobacco: 2403.9101    Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.9109    Other   Other:    Snuff containing solutio ammoniae: 2403.9911     Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.9919     Other    Other snuff: 2403.9921     Brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.9929     Other    Other: 2403.9992     Imitation tobacco snuff 2403.9993     Imitation tobacco for oral use 2403.9994     Other, brought to the country by travellers, crew members and others for personal use, or is sent to the country without being professional importation 2403.9999     Other. (2) Paragraph (2) is replaced by the following: (2) Tariff codes set out in Paragraph (1) refer to those applicable in Iceland on 1 July 2001. Tariff codes set out in paragraph (1a) refer to those applicable in Iceland on 1 January 2015. The terms of this Annex will not be affected by any changes that may be made in the tariff nomenclature..